Such supplemental supplemental answer shall be served within 20 *910days after entry of the order hereon. We do not pass on the sufficiency of the new affirmative defense sought to be pleaded in the proposed supplemental answer. That question should not be determined on a motion for leave to serve an amended pleading. The sufficiency of the defense may be more properly tested by a motion addressed directly to that question (cf. Vasile & Son, v. Concrete Trans-Mix Corp., 1 A D 2d 936). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.